Appeal by defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered September 15, 1982, convicting him of robbery in the first degree and criminal use of a firearm in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
The issues raised by defendant concerning his plea of guilty were not presented to the court of first instance in a motion to withdraw the plea or by way of a motion to vacate the judgment. Accordingly, those issues have not been preserved for review (see, People v Pellegrino, 60 NY2d 636). In any event, were we to address the merits, we would affirm.
Defendant contends that Criminal Term erred by accepting his plea without advising him of his right to testify and to call witnesses on his own behalf. It is well established that no uniform mandatory catechism of pleading is required (People v Nixon, 21 NY2d 338, cert denied sub nom. Robinson v New York, 393 US 1067). The record before us demonstrates that the fundamentals of plea taking were observed, that defendant freely acknowledged the facts of the crime in response to the court’s questions and that defendant’s plea was knowingly and voluntarily entered (People v Harris, 61 NY2d 9).
Because defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter imposed, defendant has no basis upon which to complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Gibbons, Bracken and Kunzeman, JJ., concur.